     Case: 1:20-cr-00290-PAG Doc #: 52 Filed: 03/23/21 1 of 1. PageID #: 531




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                )   CASE NO. 1:20CR0290
                                         )
        Plaintiff,                       )
                                         )
       v.                                )   GOVERNMENTS’S MOTION TO
                                         )   VOLUNTARY DISMISS THE
BRANDON ALTHOF-LONG,                     )   INDICTMENT
DEVON BRYCE POLAND                       )
                                         )
        Defendants.                      )

      Plaintiff United States of America, through undersigned counsel,

respectfully moves this Court to voluntarily dismiss, without prejudice, its

Indictment filed in the above-captioned case.

                                                Respectfully submitted,

                                                BRIDGET M. BRENNAN
                                                Acting United States Attorney

                                       By:      /s/ Duncan T. Brown
                                                Duncan T. Brown
                                                Assistant United States Attorney
                                                United States Court House
                                                801 West Superior Avenue, Ste 400
                                                Cleveland, OH 44113
                                                (216) 622-3933
                                                (216) 522-8355 (facsimile)
                                                duncan.brown@usdoj.gov
